After full argument and reconsideration of this case on rehearing a majority of the Court are of the conviction that the previous opinion herein filed on January 2, 1934, should be readopted and adhered to as the opinion of this Court on rehearing and that a judgment should be entered reversing the judgment appealed from unless the defendant in error shall, within thirty days after filing of the mandate in the Court below, enter a remittitur of $6,000.00 as of the date of the original judgment, in which event the judgment will stand affirmed for a recovery of $9,000.00 as of the date of the original judgment.
Let judgment on rehearing be entered in accordance with the foregoing and mandate issue at the expiration of ten days from date.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN BUFORD, J. J., concur. *Page 343